Case 6:19-cr-00231-PGB-DCI Document 5 Filed 09/30/19 Page 1 of 1 PageID 8




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

 UNITED STATES OF AMERICA

 VS.                                                                CASE NO: 6:19-mj-1654

 TRISTEN WEAVER


                                   ORDER APPOINTING
                                FEDERAL PUBLIC DEFENDER

         Because the above named defendant has testified under oath or has otherwise satisfied this

 Court that he: (1) is unable to employ counsel, and (2) does not wish to waive counsel, and because

 the interests of justice so require, it is

         ORDERED that the Federal Public Defender is appointed to represent the above named

 defendant in this case.        The defendant may be required to contribute to the cost of this

 representation depending on circumstances to be determined at a later date.

         DONE and ORDERED in Orlando Florida on September 30, 2019.




 Copies furnished to:

 United States Attorney
 Federal Public Defender
 Magistrate Judge
